Order filed April 26, 2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
 
                                                                   __________
 
                                             No.
11-12-00040-CV
                                                    __________
 
                                        SIERRA
CLUB, Appellant
 
                                                             V.
 
           TEXAS
COMMISSION ON ENVIRONMENTAL QUALITY
         AND TENASKA
TRAILBLAZER PARTNERS, LLC, Appellees

 
                                   On
Appeal from the 201st District Court
                                                            Travis
County, Texas
                                           Trial Court
Cause No. D-1-GN-11-000763
 

 
                                                                   __________
 
                                             No.
11-12-00108-CV
                                                    __________
 
                          MULTI-COUNTY
COALITION, Appellant
 
                                                             V.
 
           TEXAS
COMMISSION ON ENVIRONMENTAL QUALITY
         AND TENASKA
TRAILBLAZER PARTNERS, LLC, Appellees

 
                                   On
Appeal from the 345th District Court
                                                            Travis
County, Texas
                                           Trial Court
Cause No. D-1-GN-11-000815
 

 
                                                                     O
R D E R
 
            The
parties have filed in this court a joint motion to consolidate and for a joint
briefing schedule.  The motion is granted in part.  
Although
we recognize that these appeals are companion cases stemming from a challenge
to the same agency order and were heard concurrently by the trial court, we
will not consolidate them into one case number at this time.  Separate records
have already been filed in this court in these appeals.  We do, however, grant
the parties’ request for a joint briefing schedule and will allow the parties
to file any future documents jointly in this court if the parties so desire. 
The appellants’ briefs are due for filing in this court on or before May 18,
2012. 
 
                                                                                                PER
CURIAM
 
April 26, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.